Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 has been received and considered by the examiner.

Response to Amendment
This notice of allowance is responsive to the amendment dated 08/05/2022. Claims 1-12 are allowed. The examiner acknowledges the amendments of claims 1-12. The previous claim and drawing objection have been withdrawn applicant’s amendments. The previous 112 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a roller reversing and jacking device and specifically a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Itoh (US Pub. No. 2017/0334643) teaches it was known in the art to have a moving device (Figures 4-10 element 3) comprising a directional roller set (element 38) fixed to a frame (elements 20/22), a reversing roller set (element 48) which moves in different directions, and a drive motor (element 58) coupled to a coupling shaft (element 61) in order to move the device. However, Itoh does not teach the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Gleyze (US Patent No. 5,370,492) teaches it was known in the art to have a device (Figure 3 element 4) comprising a directional roller set (element 11) fixed to a frame (elements 8/9), a reversing roller set (element 12) which moves in different directions, and a drive motor (element 19/20). However, Gleyze does not teach the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Hognaland (US Patent No. 9,422,108) teaches it was known in the art to have a device (Figures 3-5 element 4) comprising a directional roller set (element 11) fixed to a frame (elements 5/5a/5b/72), a reversing roller set (element 10) which moves in different directions, and a drive motor (element 6). However, Hognaland does not teach the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
The teaching of Malik (US Pub. No. 2014/0086714) teaches it was known in the art to have a device (Figures 6A-12 element 200) comprising a directional roller set (element 216) fixed to a frame (elements 202), a reversing roller set (element 228) which moves in different directions, and a plurality of electric step motors (elements 206 226) in order to drive the wheels. However, Malik does not teach the structure of a jacking slider and a reversing and jacking eccentric shaft correspondingly disposed on the jacking slider, comprising an eccentric shaft segment, an eccentric roller and a transmission shaft segment, and one end of the eccentric shaft segment mounted in the opening in the jacking slider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/10/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 10, 2022